Dear Mr. Durand:
In your opinion request to this office you state that inadequate maintenance of ditches along State highways traversing St. Martin Parish has resulted in poor drainage of property fronting State highways.  Specifically, you addressed a major problem in St. Martin Parish as being drainage ditches along State Highways 31 and 347 in proximity to Bayou Teche. Noting the financial burden faced by St. Martin Parish if obligated to maintain all ditches in the parish, you have asked our office to determine who is legally obligated to provide maintenance of ditches that drain State highways.
It is our opinion that the responsibility of maintaining ditches for the purpose of controlling drainage of State highway rights-of-way falls upon the State.  Specifically, this responsibility falls upon the Louisiana Department of Transportation and Development by virtue of La. R.S. 48:223.  The language within La. R.S. 48:233 pertinent to the situation described in your letter is found under paragraph B and is as follows:
     "No highways shall be occupied by drainage canals or ditches except those drainage canals and ditches excavated, operated, and maintained by the department for the purpose of draining the highway."
We hope this information is sufficient and of benefit to you and if we may be of further help, please feel free to call upon us at any time.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: HAROLD L. LEE Staff Attorney
RPI/HLL:jmj